— Appeal from an order of the Family Court, Cattaraugus County (Michael L. Nenno, J.), dated September 15, 2014 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent had neglected the subject children.
*1326It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Isobella A. (Anna W.) ([appeal No. 1] 136 AD3d 1317 [2016]).
Present — Whalen, P.J., Smith, Centra, Carni and Scudder, JJ.